Citation Nr: 0201470	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  00-19 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for status post 
vagotomy for duodenal ulcer, currently evaluated as 
40 percent disabling, to include whether referral for 
extraschedular consideration is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim for 
entitlement to an increased evaluation for status post 
vagotomy for duodenal ulcer.  

By rating decision of June 2001, the veteran was granted 
service connection for adhesions, status post Billroth's II 
surgery, secondary to the service-connected status post 
vagotomy for duodenal ulcer.  The veteran was awarded a 
separate 10 percent evaluation under diagnostic code 7399-
7301.  The veteran's service-connected status post vagotomy 
for duodenal ulcer is rated under diagnostic code 7348.  The 
RO has awarded separate evaluations notwithstanding the 
provisions of 38 C.F.R. §§ 4.113 and 4.114, which prohibit 
combining ratings under Diagnostic Codes 7301 and 7348.  This 
issue is referred to the RO for consideration of whether 
corrective action is warranted.  


FINDINGS OF FACT

1.  The veteran's status post vagotomy for duodenal ulcer is 
manifested by anemia, infrequent vomiting, and anastomotic 
ulcer, well-controlled on treatment and iron replacement 
therapy. 

2.  The veteran's status post vagotomy for duodenal ulcer 
does not present an exceptional or unusual disability beyond 
that contemplated in the rating schedule. 



CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for status 
post vagotomy for duodenal ulcer have not been met.  U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.110, 4.111, 4.112, 4.113, 4.114, Diagnostic Codes 7301, 
7305, 7306, 7308, 7348 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Factual Background

On examination for enlistment in June 1964, the veteran's 
weight was 117 pounds.  In April 1965, he weighed 123 pounds.  
He had no treatment or diagnosis for duodenal ulcer while on 
active duty.  His weight on separation examination in 1967 
was 140 pounds.  In February 1968, the veteran was 
hospitalized for abdominal pain, and surgery revealed 
perforated duodenal ulcer.

Service connection was established for status post-operative 
perforated duodenal ulcer in an April 1968 rating decision.  
It was evaluated as 40 percent disabling under Diagnostic 
Code 7305.

In the years since then, the veteran has undergone periodic 
VA examinations and has had treatment from time to time.  On 
VA examination in March 1970, the veteran weighed 128 pounds.  
Gastrointestinal (GI) series showed marked deformity of the 
cap as a residual of chronic duodenal ulcer and no gastric 
abnormality.  The rating was reduced to 20 percent effective 
July 1970.

On VA examination in February 1972, the veteran's weight was 
139 pounds.  In May 1980, the veteran sought a refill of 
medication and reported losing 20 pounds and being unable to 
regain it.  His weight was not given.  Upper GI series showed 
no active ulcerations.

In May and June 1985, the veteran was hospitalized at 
Manhattan VAMC. He underwent surgery for a perforated 
duodenal ulcer.  The treating physician reported the veteran 
underwent a vagotomy, antrectomy, and Billroth II re-
anastomosis, which he explained was a partial removal of the 
stomach.  The veteran's rating was increased to 100 percent 
for the hospitalization and convalescence, after which the 
rating was increased to 40 percent.  The Diagnostic Code was 
changed to 7348.

In April 1986, the veteran was privately hospitalized with 
partial bowel obstruction.

In June 1988, on VA examination, the veteran's weight was 113 
pounds.  Effective October 1988, the veteran's rating was 
reduced to 20 percent.  In December 1989, the veteran weighed 
133 pounds.  During a period of hospitalization in 1990, he 
weighed 114 to 116 pounds in March, April, and May 1990.  In 
November and December 1990, his weight was 121 pounds.  On VA 
examination in January and February 1991, his weight was 120 
pounds.  In June 1991, his weight was 118 pounds.

In July 1999, the veteran claimed an increased rating, citing 
treatment at James A. Haley VA medical center (MC).  The RO 
requested his outpatient treatment records.

The veteran was seen for a follow-up appointment by VA in 
February 1999 on an outpatient treatment basis.  It was noted 
that he had a history of anemia since childhood.  He weighed 
135 pounds and his weight was described as "OK."  The 
assessment was chronic anemia.  His stomach was described as 
better.  He was told to continue with his current treatment, 
undergo laboratory testing, and return for follow-up in 8 to 
12 weeks.  

The veteran was seen on follow-up by VA in April 1999 to get 
his laboratory results.  His weight was 134 pounds.  He 
denied any pain and indicated that he was taking his 
medication as prescribed.  The assessment was history of 
peptic ulcer disease (PUD) and iron deficiency anemia, 
responding to treatment.  He was continued on his current 
treatment, referred to the gastrointestinal (GI) clinic and 
told to return on a follow-up basis in 3 months.  

In July 1999, he was seen on an outpatient treatment basis by 
VA for a disability unrelated to the issue on appeal.  His 
weight at that time was 134 pounds.  

Again, the veteran was seen on an outpatient treatment basis 
in August 1999 by VA for a disability unrelated to the issue 
on appeal.  His weight at that time was unchanged at 
134 pounds.  

In October 1999, the veteran was seen by VA on an outpatient 
treatment basis.  His weight was 135 pounds.  He noted that 
he was feeling tired and was taking his medication as 
prescribed.  His complete blood count (CBC) was described as 
stable.  The pertinent assessment was chronic anemia.  He was 
instructed to continue his current treatment and follow-up in 
3 to 4 months with laboratory findings.  

In January 2000, the veteran was seen on an outpatient 
treatment by VA.  He stated that he was feeling "OK."  The 
examiner indicated that his laboratory results showed a 
decrease in his iron.  The pertinent assessment was chronic 
anemia.  The veteran was told to follow-up with a scheduled 
GI procedure, and to continue his current treatment.  

In February 2000, the veteran underwent a VA colonoscopy and 
a GI endoscopy.  The colonoscopy was normal and the GI 
endoscopy showed a Billroth II anastomotic ulcer.  He was 
instructed to continue his current regimen and to avoid 
NSAIDS.  A gastric anastomosis biopsy showed a large 
intestinal type mucosa with polypoid mucosal hyperplasia.  

The veteran was seen for routine follow-up in May 2000.  The 
veteran reported overall, he was doing well.  He reported no 
new concerns, only that he wanted to review his medications 
and recent laboratory results.  It was noted that his ongoing 
problems included peptic ulcer disease, which was stable, 
status post vagotomy, and Billroth II, performed several 
years ago.  He also took ferrous sulfate for chronic anemia 
secondary to peptic ulcer disease by history.  On physical 
examination, the veteran was in no acute distress.   His 
weight was 141 pounds.  The abdomen was flat, bowel sounds 
were present, there was a fairly lengthy scar from the upper 
abdomen in the midline from the xiphoid to below the belly 
button.  There was no hepatosplenomegaly noted.  Laboratory 
results included CBC, which showed hematocrit and hemoglobin 
that were stable compared with previous laboratory results in 
July 1999.

In August 2000, the veteran was seen for a VA outpatient 
treatment follow-up.  At the time of the examination, the 
veteran was asymptomatic.  The pertinent diagnoses were 
peptic ulcer disease and status post Billroth's II.  It was 
noted that the veteran was on replacement therapy for anemia 
and that his February 2000 EGD and colonoscopy found a small 
Billroth's II anastomotic ulcer.  His weight was 138.5 
pounds.  His hemoglobin drawn in May 2000 was 12.8.  The 
examiner indicated that he wanted the veteran to return to 
the clinic in 3 months to repeat his laboratory tests.  His 
medications were renewed.  

In November 2000, the veteran was seen again by VA on an 
outpatient treatment basis.  His CBC revealed hemoglobin of 
12.4 and hematocrit of 36.4; findings were similar to those 
reported the last few times.  His examiner doubled his 
medication dosage, ordered all primary care laboratory work-
ups to include an H. pylori and anemia work-up, and a follow-
up visit in 3 months.  

In January 2001, the veteran testified at a personal hearing 
before a hearing officer at the RO.  He stated that he was 
treated by VA with ongoing ulcer therapy.  He related that he 
previously went in for therapy on a monthly basis but most 
recently went in when he had flare-ups, which usually 
occurred bi-monthly.  He related that he had trouble with 
dumping syndrome and that he felt overly rundown.  He 
described problems with his bowels, and related that two days 
prior to the hearing, he had an "accident" in his car 
because he could not make it to the bathroom.  He also 
testified to periodic vomiting in stages and recurrent 
melena.  He maintained that he was on a strict diet.  At the 
time of the hearing, he testified that he weighed 130 pounds.

The veteran underwent VA examination in February 2001.  The 
examiner noted the history of Billroth's II.  The veteran 
reported that he had suffered from dumping syndrome 
approximately once per week, iron deficiency anemia, and 
history of adhesions that caused small bowel obstruction.  On 
physical examination, the abdomen was soft and depressible, 
and bowel sounds were normo-active.  The laboratory reports 
revealed the February 2000 EGD showing an ulceration in the 
B2 anastomotic site.  Biopsies were negative for malignancy.  
An upper GI and barium swallow showed normal status post B2 
vagotomy.  Helicobater Pylori was positive.  His hemoglobin 
was 12.3 and his hematocrit was 37.  The examiner attributed 
residual dumping syndrome, adhesions causing small bowel 
obstruction, and iron deficiency anemia to the effects of 
Billroth's II surgery.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among 
other things, this law redefines the obligations of VA with 
respect to notice and the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
VA has promulgated regulations implementing the VCAA.  See 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  

In this case, the veteran has been given notice of the laws 
and regulations pertaining to the evaluations for his status 
vagotomy for duodenal ulcer.  He was not notified of the 
provisions of the VCAA; however, the laws and regulations 
pertaining to increased evaluations were provided to the 
veteran in the May 2000 statement of the case (SOC).  

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).  
No particular application form is required in order to make a 
claim for an increased evaluation.

He has been advised of the evidence that would support or 
help substantiate his claim in a statement and supplemental 
statements of the case, as well a February 2001 letter from 
the RO that indicated that additional evidence was necessary 
and that the RO was attempting to obtain the evidence.  38 
U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(1)).  

The VCAA mandates that VA afford the veteran medical 
examinations or obtain medical opinions where the claim at 
issue includes medical questions that medical examination or 
review of the record by a qualified expert could resolve.  
There is also a duty to attempt to obtain VA treatment 
records if relevant to the claim.  38 U.S.C.A. § 5103A(c), 
(d) (West Supp. 2001); (to be codified as amended at 
38 C.F.R. § 3.159(c)(3) and (c)(4)). VA outpatient treatment 
records from January 1999 to November 2000 were associated 
with the claims folder.   The veteran had a January 2000 
examination and was examined again in February 2001 by VA.  
Together these records and examinations provide an adequate 
medical record.  At this time, nothing in the record suggests 
that additional examination or opinion is necessary.  

There is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish entitlement to an increased evaluation, he 
has been provided ample opportunity to present evidence 
meeting those requirements at a RO hearing , and he has had 
the assistance of the RO to develop every possible source of 
evidence or information that might substantiate his claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of the VCAA 
regulations.  The regulations do not provide substantive 
rights beyond those of the VCAA.  The veteran has had ample 
notice of what might be required or helpful to his case.  
Remand for the RO to address the requirements of the Act or 
the regulations in the first instance would serve no 
practical purpose.  VA has substantially discharged its duty 
under the VCAA, and the Board may reach the merits of this 
appeal.


B.  Application of Laws to Facts

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

Experience has shown that the term "peptic ulcer" is not 
sufficiently specific for rating purposes.  Manifest 
differences in ulcers of the stomach or duodenum in 
comparison with those at an anastomotic stoma are 
sufficiently recognized as to warrant two separate graduated 
descriptions.  In evaluating the ulcer, care should be taken 
that the findings adequately identify the particular 
location.  38 C.F.R. § 4.110 (2001).  

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as the "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (2001).  

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (2001)

Effective July 2, 2001, 38 C.F.R. § 4.112 for weight loss was 
revised.  For purposes of evaluating conditions in 38 C.F.R. 
§ 4.114, the term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term " inability to gain weight" means that 
there has been substantial weight loss with inability to 
regain it despite appropriate therapy.  "Baseline weight" 
means the average weight for the two-year-period preceding 
onset of the disease.  38 C.F.R. § 4.112 (as amended) (2001).  
There is no prejudice to the veteran in the Board's 
consideration of this revised rating provision in the first 
instance, because, as discussed below, the veteran has not 
had significant weight loss during the time relevant to this 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

There are diseases of the digestive system particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. § 4.113 (2001)

Ratings under Diagnostic Codes 7301 though 7329, inclusive, 
7331, 7342, and 7345 to 7348 will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2001) .

The service-connected status post vagotomy for duodenal ulcer 
is currently rated as 40 percent disabling under Diagnostic 
Code (DC) 7348, vagotomy with pyloroplasty or 
gastroenterostomy.  A 40 percent evaluation is warranted when 
the veteran's condition is followed by demonstrably 
confirmative post-operative complications of stricture or 
continuing retention.  Note:  Rate recurrent ulcer following 
complete vagotomy under diagnostic code 7305, minimum rating 
20 percent; and rate dumping syndrome under diagnostic code 
7308.  The current 40 percent evaluation is the highest 
evaluation that may be assigned under this diagnostic code.

Consideration is also given to other potentially applicable 
diagnostic codes.  The veteran has dumping syndrome, so 
consideration is given to Diagnostic Code 7308, 
postgastrectomy syndrome.  Under DC 7308, a 40 percent 
evaluation is warranted for moderate postgastrectomy 
syndrome; less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  While the veteran does experience 
occasional dumping syndrome, and he has claimed weight loss, 
the evidence does not support his claim.  Over the course of 
the veteran's disability, he has undergone periods of weight 
gain and weight loss.  While the veteran has in the past 
experienced significant weight loss, particularly in the 
period from 1988 to 1991 (weight ranging from 113 to 121 
pounds, with one reading of 133 pounds in 1989), his weight 
since early 1999 has been quite generally in the area of 134 
to 135 pounds, with more recent increases in weight (138 to 
141 pounds) shown.  On enlistment examination in June 1964, 
the veteran weighed 117 pounds.  In April 1965, he weighed 
123 pounds.  On separation from service, the veteran weighed 
140 pounds.  Clearly, he has not experienced a recent weight 
loss of significance with respect to his status post 
vagotomy.  He does not, therefore, meet the criteria for even 
the current 40 percent rating if rated under Diagnostic Code 
7308.

A 60 percent evaluation under Diagnostic Code 7308 requires 
severe postgastrectomy syndrome; associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  He has complained of diarrhea during his personal 
hearing testimony, but as indicated before, he does not have 
evidence of weight loss.  Additionally, although he does have 
substantiated anemia, none of his medical records during this 
rating period show an indication of malnutrition, and the 
veteran does not so allege.  Based on the foregoing, the 
preponderance of the evidence is against a higher evaluation 
under DC 7308.

Under DC 7305, a 40 percent evaluation is warranted for a 
moderately severe duodenal ulcer; less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  As noted 
above, the veteran does not have weight loss.  

A 60 percent evaluation requires severe duodenal ulcer; pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  The veteran does have anemia, 
and he is presently receiving treatment for it.  However, the 
veteran has not had any weight loss evidenced by the medical 
evidence of record.  Although he testified at a personal 
hearing in February 2001 that he weighed 130 pounds, the 
medical evidence of record shows that the least the veteran 
weighed in 1999 was 134 pounds and he weighed as much as 141 
pounds in May 2000.  Pursuant to 38 C.F.R. § 4.112 (prior to 
July 2, 2001), weight loss is of importance where there is 
appreciable loss sustained over a period of time.  During 
this rating period, there is no evidence of appreciable 
weight loss.  Moreover, on most occasions, the medical 
evidence reflects that the veteran was "feeling OK", or 
doing well.  None of this is representative of definite 
impairment of health.  Therefore, since a 60 percent 
evaluation requires manifestations of anemia and weight loss 
productive of definite impairment of health, and that is not 
evidenced in the veteran's medical records, a 60 percent 
evaluation under DC 7305 for duodenal ulcer is not warranted.  

Consideration must also be given to other potentially 
applicable diagnostic codes.  

Diagnostic Code 7301 applies to adhesions of the peritoneum.  
The Board discusses this code as potentially applicable to 
the status post vagotomy, even though the RO has assigned a 
separate 10 percent evaluation under this code, in direct 
contravention of the clear prohibition against doing so under 
the rating schedule.  See 38 C.F.R. § 4.114.  The veteran has 
not appealed or challenged this separate 10 percent 
evaluation.  However, because the veteran's status post 
vagotomy could be evaluated unde this code if the severity of 
the overall disability warranted, the Board will discuss the 
criteria for a 50 percent rating under Diagnostic Code 7301.  
Under DC 7301, a 50 percent evaluation requires severe 
adhesions of the peritoneum; definite partial obstruction 
shown by x-ray, with frequent and prolonged episodes of 
severe colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with damage.  The veteran does have a history of 
perforated ulcer.  He has had obstructions.  However, there 
have been no frequent and prolonged episodes of severe colic 
distension, nausea, or vomiting.  None of these symptoms are 
reflected on his treatment records, and the veteran has 
testified that he has infrequent vomiting, i.e., perhaps once 
a month.  The medical evidence indicates that in April 1999, 
he denied pain; in October 1999 he complained of tiredness 
but was "feeling OK"; he was doing well in May 2000; and in 
August 2000, his condition was described as asymptomatic.  
During this period, the veteran's condition could not at any 
time be described as severe.  Since none of his complaints, 
as minor as they have been reported on outpatient treatment, 
can be described as frequent, prolonged or severe, the 
preponderance of the evidence is against a 50 percent 
evaluation under DC 7301.  

Under Diagnostic Code 7306, a 40 percent evaluation is 
warranted for moderately severe marginal (gastrojejunal) 
ulcer; intercurrent episodes of abdominal pain at least once 
a month partially or completely relieved by ulcer therapy, 
mild and transient episodes of vomiting or melena.  In order 
to warrant a 60 percent evaluation, the marginal 
(gastrojejunal) ulcer must be severe; same as pronounced with 
less pronounced and less continuous symptoms with definite 
impairment of health.  A 100 percent evaluation is warranted 
for a pronounced marginal (gastrojejunal) ulcer, periodic or 
continuous pain unrelieved by standard ulcer therapy with 
periodic vomiting, recurring melena or hematemesis, and 
weight loss.  The ulcer is totally incapacitating.  As 
previously indicated the veteran's service-connected 
disability is neither severe nor are the symptoms indicative 
of definite impairment of health.  For the most part, his 
condition has been stable and asymptomatic, according to the 
medical evidence.  Again, he has some vomiting, but no 
evidence of weight loss.  Therefore, a 60 percent evaluation 
is not warranted under DC 7306.  

Finally, the RO has considered whether referral was warranted 
for consideration of an extraschedular evaluation.  In 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).  

In this case, there is no evidence that the veteran's 
vagotomy for duodenal ulcer has caused marked interference 
with employment (i.e., beyond that contemplated in the 
schedular evaluations), has necessitated frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards.  The veteran 
testified that his work was affected by his service-connected 
disability.  He was unable to continue in construction, but 
he was retrained by VA under vocational rehabilitation.  He 
indicated that his employment obtained after his retraining 
was affected by his tiredness, but he also testified that it 
was affected by his breathing problems, for which he is not 
service-connected.  Further, he remains employed, although 
not in the same profession.  There has been no evidence of 
recent hospitalization for his service-connected disability.  
In the absence of evidence of such factors, there is no basis 
for referral to appropriate authority for consideration of an 
extraschedular evaluation.  Further, there are higher 
schedular evaluations available under potentially applicable 
diagnostic codes, should the disability meet the rating 
criteria for such higher evaluation.  There is no evidence

that the schedular criteria are inadequate to evaluate the 
veteran's disability.  38 C.F.R. § 3.321(b)(1).

The Board finds that the schedular evaluation in this case is 
not inadequate.  A disability rating up to 100 percent exists 
in the Schedule for greater disability .  The record does not 
establish a basis to support the assignment of higher rating 
under the Schedule for the disability rating, as discussed 
above.  For the reasons noted above, the Board concludes that 
the impairment resulting from the service-connected vagotomy 
with duodenal ulcer is adequately compensated by the 
schedular rating now assigned, and the RO's decision not to 
refer the case for extraschedular consideration is well-
supported in the record.  


ORDER

Entitlement to a rating in excess of 40 percent for status 
post vagotomy for duodenal ulcer is denied.  




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

